Citation Nr: 1716697	
Decision Date: 05/17/17    Archive Date: 05/22/17

DOCKET NO.  14-41 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for upper back (thoracic spine) disorder as secondary to the service-connected disability of lumbar spine disorder.

2.  Entitlement to an effective date prior to March 21, 2003 for the grant of service connection for a lumbar spine disorder with an initial evaluation of 20 percent assigned.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The veteran served on active duty in the military from August 1980 to September 1983.  

This appeal to the Board of Veterans' Appeals (Board) arose from rating decisions of the Department of Veterans Affairs (VA) Regional Offices (ROs) in Montgomery, Alabama.  These include a February 2012 rating which granted service connection for a lumbar spine disorder with an initial 20 percent rating assigned effective date March 21, 2003 and a June 2013 rating which denied service connection for an upper back (thoracic spine) disorder.  

The Veteran testified before the undersigned at a hearing held in February 2016 at the RO.  In his hearing testimony, the Veteran raised the issue of clear and unmistakable evidence (CUE) in the November 10, 1986 Board decision. Specifically, he argued that the Board committed CUE in not granting service connection for chronic residuals of a back disability.  See transcript at pg 6-11.  The issue of CUE has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action, in accordance with the amended provisions for filing a claim on or after March 24, 2015.  38 C.F.R. § 19.9 (b) (2016); See 79 Fed. Reg. 57,660 (Sept. 25, 2014) (now codified at 38 C.F.R. §§ 3.1 (p), 3.151, 3.155).  


FINDINGS OF FACT

1.  The evidence shows that the Veteran currently has chronic thoracic spine symptoms that as likely as not began in service, with continued symptoms post-service and medical evidence linking the thoracic spine symptoms as associated with and contiguous to his service-connected lumbar spine disorder.   

2.  An original claim for service connection for a back disorder was received from the Veteran on January 14, 1986; this was denied in a May 1986 rating decision which was upheld by the Board in a November 1986 decision. 

3.  On November 6, 1995, a petition to reopen his claim for a back disorder was denied by the RO in a December 4, 1995 letter; a request for reconsideration was received in May 14, 1996 and was denied in consecutive rating decisions dated in September 9, 1996 and September 20, 1996; the Veteran timely appealed the denials to the Board. 

4.  In a September 21, 2000 decision, the Board reopened the claim and denied service connection for a back disorder as not well-grounded.

5.  The Veterans Claims Assistance Act (VCAA) was signed into law effective November 9, 2000, in relevant part eliminating the requirement of submitting a well-grounded claim. 

6.  On March 21, 2003, more than 2 years after enactment of the VCAA, a request to reopen the veteran's claim for service connection for a back disorder was received. 

7.  The evidence of record does not disclose that the Veteran submitted any communications that could be construed as a request to review his service connection claim within 2 years of enactment of the VCAA; there are also no VA reports of examination or treatment within that timeframe that could be reasonably construed as an informal claim for such a request. 





CONCLUSIONS OF LAW

1.  The criteria for an award of service connection for an upper back (thoracic) disorder have been met. 38 U.S.C.A. §§ 1131, 5103, 5107 (West 2014); 38 C.F.R. 38 U.S.C.A. § 3.303 (2016).

2.  The criteria for an effective date prior to March 21, 2003 for the grant of service connection for a lumbar spine disorder with an initial evaluation of 20 percent assigned have not been met. 38 U.S.C.A. § 5110, 5107(b) (West 2014); 38 C.F.R. §§ 3.155, 3.156(c), 3.157, 3.400 (2016) Pub. L. No. 106-475, § 7, subpart (b), 114 Stat. 2096 (2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Initial Matters

As this decision grants service connection for an upper back disorder, the Veteran could not be prejudiced and discussion of the Veterans Claims Assistance Act of 2000 (VCAA) is not necessary for this issue.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Regarding the effective date issue, VA notified the Veteran of the evidence and information necessary to substantiate his increased rating claim in March 2006, prior to the initial grant of service connection for a back disorder, notifying him of the process by which initial disability ratings and effective dates are assigned.  See 38 U.S.C.A. § 5103 38 C.F.R. § 3.159 (a); Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The matter was readjudicated by a supplemental statement of the case in November 2016. 

Regarding the duty to assist in this case, VA has secured or attempted to secure all relevant documentation required by the VCAA or identified by the Veteran.  All identified and available relevant documentation has been secured and all relevant facts have been developed.  As to the effective date claims, argument has been submitted and the Veteran had the opportunity to participate in a hearing in February 2016.  There is no indication of any outstanding evidence either identified by the Veteran or alluded to in the record.

There remains no question as to the substantial completeness of the claim.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  For these reasons, the Board finds that the VCAA duties to notify and to assist have been met, to the limited extent they apply in this case where the law and not the facts control the decision.

II.  Service connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010).  Service connection for the chronic diseases enumerated in 38 U.S.C.A. § 1101  may also be shown by lay evidence alone if the evidence shows a continuity of symptomatology for that chronic disease.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Service connection may be also established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (a) (2016).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability. 38 C.F.R. § .310 (a) (2016); Allen v. Brown, 7 Vet. App. 439 (1995).

The Veteran is competent to report symptoms and experiences observable by his senses.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 38 C.F.R. § 3.159(a).  The Board finds his reports credible as they were detailed and consistent.

For the reasons explained below, the criteria for service connection for an upper back disability have been met.  See 38 C.F.R. §§  3.303, 3.310.

The Veteran contends that service connection is warranted for an upper back (thoracic spine) disorder to include secondary to a service connected lower back (lumbar spine) disorder.  At his February 2016 Board hearing he testified that he had separate injuries the upper and lower back in service while in service.  He also testified that he believed the lumbar spine disorder was aggravating his thoracic spine, in part due to strange positioning he had to be in to treat it in service.  He indicated that the thoracic spine remained symptomatic after service.  See Transcript pg 1-3.  

Service treatment records reveal that the Veteran was treated for mid back pain in an unknown month in 1982, following a twisting injury while loading vehicles and was assessed with facet syndrome of T-10.  In October 1982 he was seen for mid -back pain of 3 weeks duration after he twisted his back while working in Germany and was assessed with vertebral costal syndrome.  Another 1982 record showed he was treated for low back pain but indicated that the pain traveled up to the mid back.  His separation examination of July 1983 was negative for thoracic spine problems. See 8 pg STRs in VBMS 7/9/10; dupes 8 pg STRs in VBMS 8/15/11 and dupes 4 pgs STRs in VBMS 4/5/13.  See also 94 pg STRs in VMBS 1/9/84 at pg 3-5, 13, 27, 30.

Service connection was granted for a lumbar spine disorder in a February 2012 rating decision.  

Post service records pertaining to the thoracic spine revealed that the Veteran persisted with thoracic spine problems.  In July 1984 he received treatment at the ER for back pain after lifting at work but X-rays were normal.  He was assessed with a dorsal spine injury.  See 5 pg ER medical records in VBMS 4/22/86.  X-rays from January 1986 disclosed evidence of a compression deformity of  all the vertebrae from T6 through T9.  See 20 pg med recs in VBMS 7/10/85 at pg 17.  Likewise mild degenerative changes of the dorsal spine were shown in February 1992 and May 1992 thoracic spine X-rays for complaints of dorsal spine pain.  See 31 pg docs marked as received in VBMS 3/6/91 pg 16-17.  An October 1994 hospital record for mental health care also disclosed evidence of mild degenerative changes in the thoracic spine on X-ray.  See 2 pg medical records marked "VA 10-1000 Hospital Summary" received in VBMS on 9/9/94.  In October 1995 he underwent an MRI of the thoracic spine with a 14-15 year history of low back pain, with findings showing tiny focal disc herniations at T7-8 and T8-9 without spinal stenosis.  See 27 pg medical records in VBMS on 7/31/96 at pg 7. 

VA records from June 2005 disclose continued thoracic spine symptoms with a 15 year history of symptoms and findings of some mild tenderness at his lower thoracic and lumbar paraspinals noted on clinical examination.  See 20 pg medical records in VBMS 1/17/07 at pg 9.  In February 2007 he was treated for severe back pain with thoracic spine X-rays suggestive of degenerative spondylosis.  See 4 pg T spine medical records received in VBMS 12/1/09.  

A June 2010 VA examination addressed the lumbar spine disorder but also diagnosed a mild spondylosis thoracolumbosacral spine from T11-S1.  The examiner was not able to provide an etiology opinion as to the relationship between any spine disorder and service without resorting to speculation.  

Thoracic spine symptoms continued to be shown in treatment records including January 2011, when he reported chronic pain in the mid back.  In March 2012 the Veteran was treated at the ER for upper back pain following a motorcycle accident.  See 127 pg CAPRI in VBMS on 3/8/13on pg 56, 77.  

The Veteran underwent a VA examination in April 2013 where the examiner did not have access to the electronic folder.  However the examiner was able to review VA treatment records as well as records from the DOD documents in VISTAWEB. The examiner confirmed the following diagnoses of T5-S1 spondylosis, degenerative disc disease (DDD); and T12-L1 and L3-S1 DJD all diagnosed June 2, 2010.  Additionally the Veteran was diagnosed with thoracic scoliosis and kyphosis.  A history was taken of the Veteran reporting that both his thoracic and lumbar spine disorders occurred simultaneously and are the same etiology.  He reported two in-service injuries to the adjacent spine segments in Germany in 1982.  He gave a history of sick call visits throughout active duty for the lower back with radiation or inclusion of the upper back.  No definitive inservice diagnosis was reported but his treatments included being placed temporary profiles and medical quarters.  He described constant pain of thoracolumbar (TL) and sacral spine with variable intensities.   

The April 2013 examiner provided a comprehensive examination of the Veteran's thoracolumbar spine and also reviewed radiographic findings, which were noted to include a November 2003 thoracic spine X-ray diagnosing mid dorsal scoliosis and kyphosis of the dorsal spine and moderate to severe dorsal spondylosis and kyphosis of the dorsal spine.  A June 2010 X-ray showed an impression of progressive marked degenerative thoracic spondylosis associated with S-shaped scoliosis.  

The examiner gave a favorable opinion for secondary service connection, stating that the thoracic spine disorder is at least as likely as not (50 percent or greater probability) proximately due to or the result of the Veteran's service connected disability.  The rationale explained that examiner did not have the benefit of claims 'file review but provided medical opinion and rationale based on 30 years of the practice of medicine including emergency medicine, rehabilitation medicine and VA Comp & Pen medicine.  The Veteran was said to currently have multiple diagnoses of chronic degenerative spine disease involving the thoracic lumbar and sacral levels Incidents of spine pain are reported to have occurred during the same time frames while on active duty.  The examiner further explained that spine segments are contiguous and that it was illogical to presume there would be no crossover of disease between spinal segments.  The examiner further stated that it was implausible for the Veteran's thoracic vs lumbar vs sacral spine disease not to be a continuum or not to be related to the segment above or below.

Having reviewed the evidence the Board finds that it is in equipoise as to whether the Veteran's current thoracic spine disorder was caused by service or alternately is being caused or aggravated by the service-connected lumbar spine disorder.  The favorable evidence, the April 2013 VA examiner opinion essentially provides a statement saying that it is as likely as not that the Veteran's current back disorder is related to, and contiguous to the service connected lumbar spine.  Although this opinion admittedly did not include complete review of the claims file, it did include review of VA medical records and STRs and also included a complete rationale explaining the relationship between spinal segments.  

The favorable opinion is shown to be supported by the evidence, which does include medical findings showing that in addition to the low back pain treated in service, there was also mid-back pain also treated service, which suggests that thoracic spine problems were treated in service along with lumbar spine problems.  The Veteran's lay history of continued symptoms as described in his February 2016 hearing is credible and supported by the medical evidence showing post-service treatment for thoracic spine symptoms beginning a few years after service.  The Board acknowledges that there appear to be instances of post service injury to the back, but finds the evidence supports the continuation of symptoms of the thoracic spine problems after service, with the symptoms exacerbated during these episodes of post service injury.  Again, while the evidence does support a finding that the thoracic spine disorder began in service, the evidence from the April 2013 VA examiner also suggests that the thoracic spine is contiguous to the lumbar spine disorder.  

In sum, the balance of the probative evidence shows current evidence of thoracic spine symptoms with evidence of in-service injury to the mid (rather than low) back, lay evidence continuity of symptomatology, and medical evidence linking current symptoms to the inservice incident.  Accordingly service connection is warranted for the thoracic spine disability.  See Holton v. Shinseki, 557 F.3d 1362, 1366; 38 C.F.R. § 3.303.  

The RO is advised that implementation of this grant will be subject to the restrictions 38 C.F.R. § 4.14.  The thoracic and lumbar spine disabilities are subject to the same set of rating criteria-under the general rating formula for diseases and injuries of the spine-will be utilized to evaluate the disability. See General Rating Formula for Diseases and Injuries of the Spine at 38 C.F.R. § 4.71a.  See also Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994). (separate ratings are permissible only when 'none' of the symptomatology is duplicative or overlapping).

Earlier Effective Date 

The Veteran has appealed the effective date assigned in a February 2012 rating awarding service connection for a lumbar spine disorder and assigned an initial 20 percent rating effective March 21, 2003.  He filed a notice of disagreement (NOD) with this decision in December 2012; a statement of the case (SOC) was issued in September 2014 and a substantive appeal was filed in October 2014.  Thus, the effective date issue is properly before the Board.  

Prior unappealed decisions of the Board and the RO are final. 38 U.S.C.A. §§ 7104, 7105(c); 38 C.F.R. §§ 3.160 (d), 20.302(a), 20.1103, 20.1104.  Previous determinations which are final and binding, including decisions of service connection and degree of disability, will be accepted as correct in the absence of clear and unmistakable error (CUE). 38 C.F.R. § 3.105 (a).  For any award based on a new claim or evidence received after a final disallowance, the effective date of that award will be the date of receipt of the new claim or the date entitlement arose, whichever is later.  See 38 C.F.R. §§ 3.400 (q)(2), 3.400(r). 

The Court has consistently held that when a statement is submitted within one year of a rating decision, even if it is not found to be a valid notice of disagreement (NOD) with that prior rating decision, that "does not end the inquiry" as the statement (and any other submissions received within one year of the rating decision) must be examined to determine whether it includes the submission of new and material evidence.  Buie v. Shinseki, 24 Vet. App. 242   (2010).  This is because "38 C.F.R. § 3.156 (b) requires that any subsequent decision based on such evidence relate[s] back to the original claim." Id.  at 251-52; see also Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011).

Effective March 24, 2015, VA amended its regulations to require that all claims governed by VA's adjudication regulations be filed on a standard form.  The amendments implement the concept of an intent to file a claim for benefits, which operates similarly to the informal claim process, but requires that the submission establishing a claimant's effective date of benefits must be received in one of three specified formats.  The amendments also eliminate the constructive receipt of VA reports of hospitalization or examination and other medical records as informal claims to reopen under 38 C.F.R. § 3.157.  See 79 Fed. Reg. 57,660 (Sept. 25, 2014) (now codified at 38 C.F.R. §§ 3.1 (p), 3.151, 3.155).  The amendments apply only to claims filed on or after March 24, 2015.  Because the Veteran's claim was received by VA prior to that date, the former regulations apply, as provided below.

For effective date purposes, a claim is a formal or informal written communication identifying and requesting a determination of entitlement or evidencing a belief in entitlement, to a benefit. 38 C.F.R. § 3.1 (p) (2014).  Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris, may be considered an informal claim.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year after the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim. 38 C.F.R. § 3.155  (2014); Norris v. West, 12 Vet. App. 413, 421 (1999).

A specific claim in the form prescribed by VA must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA. 38 U.S.C.A. § 5101 (a); 38 C.F.R. § 3.151 (a).  The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1 (p). 

To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim. See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

As in effect at the inception of this appeal, a report of examination or hospitalization meeting the requirements of this section will be accepted as an informal claim for benefits under an existing law or for benefits under a liberalizing law or Department of Veterans Affairs issue, if the report relates to a disability which may establish entitlement.  38 C.F.R. § 3.157 (a).  Once a formal claim for pension or compensation has been allowed or a formal claim for compensation disallowed for the reason that the service-connected disability is not compensable in degree, receipt of a report of examination or hospitalization by VA or uniformed services will be accepted as an informal claim for increased benefits or an informal claim to reopen. 38 C.F.R. § 3.157 (b).  The provisions of this paragraph, 3.157(b)(1), apply only when such reports relate to examination or treatment of a disability for which service-connection has previously been established or when a claim specifying the benefit sought is received within one year from the date of such examination, treatment or hospital admission.  Id. 

The Board further notes that there are exceptions to the general rule governing reopened claims for receipt of additional records from the service department pursuant to 38 C.F.R. § 3.156 (c), with revisions made to 38 C.F.R. §§ 3.156 (c) and 3.400(q), effective October 6, 2006 to establish clearer rules regarding reconsideration of decisions on the basis of newly-discovered service department records.  Such exceptions are not applicable in this matter where the STRs were obtained and associated with the claims file in January 1984 prior to the first final adjudication of November 1986 and thus have no bearing in the outcome of the effective date claim and no non duplicate supplemental records from the service department were submitted after the expiration of the appeal period of the most recent prior denial pertinent to these matters, which for reasons to be discussed below is shown to be September 2000.  

Historically, the Veteran first filed a claim for service connection for a back disorder in a statement received January 14, 1986.  The RO denied service connection for a back disorder in a May 1986 rating decision which the Veteran appealed to the Board.  The Board in a November 1986 decision denied service connection for residuals of a back injury.  This is a final decision, and because the issue of CUE is not before the Board at this time, entitlement to an earlier effective date is not warranted before this decision.  

The Veteran filed a petition to reopen his claim for a back disorder, which was received by the RO on November 6, 1995.  A December 4, 1995 letter from the RO notified him that new and material evidence had not been submitted to reopen the claim.  Thereafter, although he did not submit a statement expressing disagreement with this determination that would meet the criteria for a notice of disagreement (NOD) under 38 C.F.R. § 20.201 (in effect in 2014) the Veteran did submit a statement requesting reconsideration for service connection for a back disorder (claimed as condition) which was received by the RO on May 14, 1996, within a year of the December 1995 determination.  Hence, this kept the claim alive and pending.  

The RO denied this pending petition to reconsider and reopen his service connection claim in rating decisions dated on September 9, 1996 and September 19, 1996, with notices sent on September 13, 1996 and September 20, 1996.  He filed a NOD in December 1996 and a statement of case (SOC) was issued later the same month.  He perfected the appeal by filing correspondence accepted in lieu of a VA Form I-9 in February 1997.  Thereafter the Board reopened the claim and denied service connection for a back disorder as not well-grounded in a September 21, 2000 decision.

Following the Board's denial of September 2000, the Veteran did not submit any communication expressing a desire to reopen the claim of service connection for a back disorder prior to March 21, 2003.  

In March 21, 2003, he filed a petition to reopen a claim for service connection for a back disorder and the RO denied this petition to reopen in a January 2005 rating decision.  The Veteran appealed this denial to the Board by filing a NOD in February 2005, the RO issued a SOC in May 2005 and the appeal was perfected by filing a I-9 in June 2005.  The Board remanded this matter in January 2010 and a February 2012 rating granted the claim while this matter was pending on remand status.  This rating affixed an effective date of March 21, 2003 for entitlement to service connection/initial 20 percent rating.

On November 9, 2000, the VCAA was enacted eliminating the requirement enunciated by the U.S. Court of Appeals for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam order), that a claimant present a well-grounded claim at the outset of the case to receive VA's assistance with the development of evidence.  Under Section 7(b) of the VCAA, claims that were denied as not well grounded and became final between July 14, 1999, and the date of the enactment (November 9, 2000), would be readjudicated as if the denial or dismissal had not been made, but only if a request was made by the claimant within two years of the date of enactment (or upon motion by the Secretary of VA).  See Pub. L. No. 106-475, § 7, subpart (b), 114 Stat. 2096 (2000). 

Section 7(b) of the VCAA applies to the case at hand.  The veteran's claim of service connection was denied as not well grounded and did not become final until September 21, 2000 - before enactment of the VCAA, but after the Morton decision (July 14, 1999).  

Once Section 7(b) vitiates the decision on the old claim, the claim becomes a pending claim, which must then be adjudicated.  See VAOPGCPREC 03-2001, para. 13 (Jan. 22, 2001).  

However in order for the old claim (shown in this instance to be the petition to reopen filed on November 6, 1995), to be deemed pending, there must be action taken by the Veteran within two years of the November 9, 2000 date of enactment of the VCAA that could be construed as a request for the RO to review this matter or motion by the Secretary of the VA.  Unfortunately in this instance, there are no statements or submissions by the Veteran between November 9, 2000 and November 9, 2002 that could be reasonably construed as a petition to reopen or review this claim for service connection for a back disorder as none of the communications referenced the back disorder whatsoever.  It is not until March 21, 2003 that he submitted a document stating "I would like to reopen my claim for service connection for a back condition" that he next expressed a desire to have his claim reviewed for a back disorder.  This falls outside the 2 year range provided to request a review of the claim following the November 9, 2000 enactment of the VCAA.  Additionally, there is no evidence that the Secretary of the VA initiated a motion to review this matter under the VCAA.  The claim was not reviewed by the RO until the Veteran filed the March 21, 2003 petition to reopen.  

Further, the pre-March 24, 2015 provisions for constructive receipt of VA reports of hospitalization or examination and other medical records as informal claims to reopen under 38 C.F.R. § 3.157 (b) do not assist the Veteran's effective  date claim.  A review of the evidence fails to show any treatment records that could be construed as an attempt to reopen the service-connection claim for a back disorder during the prescribed one year period prior to the March 21, 2003 claim under 38 C.F.R. § 3.157 (b) and thus cannot be construed as a petition to review the claim under the VCAA within 2 years of the November 9, 2000 effective date of the enactment of the VCAA.  An October 2002 VA hospital record dated in October 2002 is noted to focus on mental health treatment with no mention of back issues.  See 8 pg MHC hospital records received in VBMS on 10/30/02.  Thus an informal petition to reopen cannot be construed from VA treatment records dated within 2 years of November 9, 2000 and within one year of the March 21, 2003 claim.  For further information regarding hospital reports as informal claims see Massie v. Shinseki, 25 Vet. App. 123, 133,134 (2011).

In sum, even with consideration of the September 2000 Board decision denying the Veteran's claim as not well-grounded during the period between July 14, 1999, and the date of the enactment (November 9, 2000), an effective date prior to March 21, 2003 is not warranted as there was not a communication that could be construed as a request to reconsider the claim denied as not well-grounded within 2 years of enactment of the VCAA.  There are also no communications between the September 2000 Board denial and the March 21, 2003 claim that can be reasonably construed as a claim for entitlement to service connection for a back disorder.  

Accordingly, the Board finds that an effective date prior to March 21, 2003, for the award of service connection for a back disability with an initial 20 percent rating is not warranted.


ORDER

Service connection for a thoracic spine disorder (also claimed as upper back) disorder is granted.

Entitlement to an effective date prior to March 21, 2003, for the award of service connection for a back disability with an initial 20 percent rating is denied.





____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


